Davis, P. J.:
I concur on the first ground considered by my brother Daniels-Á similar question was raised in relation to the first application to-this court of. the Broadway Surface Railroad Company, and the court held in substance that such a general statement was not a compliance with the requirements of the statute. The court must have facts before it, and not the mere conclusions of interested parties or their employees. If this question had been raised on the application, or had the attention of the court been called to the form, the applicant would have been required to present proper proofs of the requisite facts.
Brady, J., concurred.
Order appointing commissioners, so far as it includes the boulevard, vacated and set aside.